      Case 5:20-cr-00614 Document 37 Filed on 03/30/20 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                        March 31, 2020
                          UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                                LAREDO DIVISION

UNITED STATES OF AMERICA                        §
                                                §
VS.                                             §   CRIMINAL ACTION NO. 5:20-CR-614
                                                §
RUBEN PLATA                                     §

                                         ADVISORY

       The Court is mindful not to detain material witnesses longer than necessary. See

United States v. Abundis-Carreon, 2012 WL 1223838, at *3 (S.D. Tex. Mar. 15, 2012) (noting

that “continued detention of material witnesses is not favored”). Recently, the Court granted

defense counsel’s amended motion for an evaluation of Defendant’s competency to stand trial

and sanity at the time of the offense (Dkt. No. 34).1 As a result, Defendant is to be evaluated

for up to 45 days, with a possible 30-day extension (id. at 1). The Court will continue to

monitor this case closely. If additional delays arise, the Court will issue further instructions

for the deposition and release of the four material witnesses, who have already been detained

for two months. See 8 U.S.C. § 1324(d) (authorizing admission of videotaped “deposition of a

witness … who has been deported … or is otherwise unable to testify”); United States v.

Calderon-Lopez, 268 F. App’x 279, 288–90 (5th Cir. 2008) (admission of deported aliens’

videotaped depositions did not violate Confrontation Clause).

       SIGNED March 30, 2020.


                                                 ___________________________________
                                                 Marina Garcia Marmolejo
                                                 United States District Judge




        1 The defense motion was largely premised on the fact that Defendant was required to

participate in mental health treatment as a condition of his parole in a prior case (Dkt. No. 32).

1/1
